Citation Nr: 1815268	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  13-18 729A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression.



REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from September 1980 to October 1980 and from October 2003 to February 2004.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran testified before the undersigned Veterans Law Judge at a Board videoconference hearing in November 2015.  The transcript is of record.

The matter was previously before the Board in May 2016 and September 2017, at which times it was remanded for additional development.  The matter has been returned to the Board for appellate review.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.


FINDING OF FACT

The preponderance of the evidence demonstrates that the Veteran's depression is not etiologically related to active service.






CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability have not been met.  38 U.S.C. §§ 1101, 1110, 1111, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION


Duties to notify and assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, the Veteran has undergone a VA examination in connection with the claim presently on appeal.  The Board finds the examination adequate, because it includes a review of the medical file, interview of the Veteran, and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.  
Entitlement to service connection for an acquired psychiatric disorder, to include depression

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Whether the Veteran carries a current diagnosis of a psychiatric condition is a matter of contention in this case.  July 2012 VA treatment notes list depression as an active diagnosis, and a January 2016 letter submitted by a private provider reflects a diagnosis of depression; however, that note provides that the Veteran's depressive symptoms are associated with his chronic low back pain, explaining the Veteran's "depression is made worse, and more difficult to treat, due to his chronic pain," adding the Veteran suffers ongoing "chronic pain and depression."  The Board notes that the Veteran is not service-connected for a back disability, or for any other condition.

In contrast, the VA examiner with whom the Veteran met in October 2017 declined to furnish a diagnosis of any mental disorder, explaining that neither a review of the record nor findings on examination supported any such diagnosis.  The Veteran endorsed hallucinations at the examination, along with a degree of social isolation, mood instability, and sleep problems.  Additionally, May 2010 VA treatment notes show the Veteran denied mental symptoms, including depression.  

Faced with these conflicting assessments, the Board has resolved the controversy in the Veteran's favor and found him beset by a current psychiatric disability.  However, the preponderance of the evidence suggests this disability does not date to service or relate etiologically to any aspect of service.  The service treatment records are silent for complaints of psychiatric symptoms, and no mental diagnosis is noted at any point during or immediately on separation from service.  Moreover, treatment records are bare of assertions of a service-related provenance for the mental symptoms; rather, as noted above, the Veteran's mental symptoms are related to his non-service connected physical limitations.  

While the Board has considered with sympathy the Veteran's lay statements, it cannot afford probative weight to his assertions with respect to the etiology of his psychiatric symptoms in this case.  While he is competent to report his experiences and symptoms since service, the Veteran is not competent to provide a nexus opinion regarding the nature and etiology of his depression.  Jandreau v. Nicholson, 492 F. 3d 1372 (2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  The Veteran's reports of his symptoms are relevant, competent, and credible; however, the question of the etiology of a psychiatric disorder is limited to the purview of someone with medical knowledge and training..  

In sum, the evidence does not show that it is at least as likely as not that depression is related to active service.  As the preponderance of the evidence is against the claim, service connection for an acquired psychiatric disorder, to include depression, must be denied.  38 U.S.C.  § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include depression, is denied.






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


